--------------------------------------------------------------------------------

Exhibit 10.4
 
EXECUTIVE OFFICER REIMBURSEMENT AGREEMENT
 
This Executive Officer Reimbursement Agreement (this “Agreement”) is dated as of
November 16, 2009, by and between Telkonet, Inc., a Utah corporation (the
“Company”) and ___________ (the “Executive Officer”).
 
RECITALS
 
A.           Prior to the date of this Agreement, the Company received short
term loans from the Executive Officer and the aggregate amount currently
outstanding under such short term loans is $____________ (the “Outstanding
Amount”).
 
B.           Concurrently with the execution of this Agreement, the Company, the
Executive Officer and certain other parties are entering into a Securities
Purchase Agreement (the “Purchase Agreement”) providing for the sale of shares
(the “Preferred Shares”) of the Company’s Series A Preferred Stock, par value
$0.001 per share, and warrants (the “Warrants”) to purchase shares of the
Company’s common stock, par value $0.001 per share (the “Common Stock”).
 
C.           The Company and the Executive Officer desire to enter into this
Agreement to set forth their agreement and understanding with respect to how a
portion of the Outstanding Amount will be reimbursed by the Company through the
sale and issuance of Shares and Warrants pursuant to the Purchase Agreement.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Executive Officer
hereby agree as follows:
 
1.           Reimbursement of a Portion of the Outstanding Amount. The Executive
Officer shall accept, in full and complete satisfaction of $________ of the
Outstanding Amount, _______ Preferred Shares which are convertible into _______
shares of Common Stock and Warrants to purchase _______ shares of Common Stock
pursuant to the Purchase Agreement.  This Agreement hereby satisfies the
Executive Officer’s obligation to deliver his Subscription Amount (as defined in
the Purchase Agreement) pursuant to Sections 2.1(c) and 2.2(b)(ii) of the
Purchase Agreement.


2.           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and
assigns.  The parties hereto shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other parties
hereto.


3.           Applicable Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
Utah, without regard to the principles of conflicts of law thereof.


4.           Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other parties hereto may reasonably request in order to carry out the intent
and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 

--------------------------------------------------------------------------------


 
5.           No Third Party Beneficiary. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.


6.           Miscellaneous.


(a)           This Agreement constitutes the entire agreement between the
Company and the Executive Officer with respect to the subject matter hereof and
supersedes all prior oral or written agreements and understandings, if any,
relating to the subject matter hereof. The terms and provisions of this
Agreement may be waived, or consent for the departure therefrom granted, only by
a written document executed by the party entitled to the benefits of such terms
or provisions.


(b)           This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other parties hereto.  Facsimile signatures on this Agreement,
or any counterpart of this Agreement, shall have the same force and effect as
original signatures.


(c)           Each provision of this Agreement shall be considered separable
and, if for any reason any provision or provisions hereof are determined to be
invalid or contrary to applicable law, such invalidity or illegality shall not
impair the operation of or affect the remaining portions of this Agreement.


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]
 
 
 
 
2

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Executive Officer
Reimbursement Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.
 

 

  TELKONET, INC.        By:  /s/ Jason
Tienor                                         Name: Jason Tienor    Title:
Chief Executive Officer                EXECUTIVE OFFICER          
________________________________   
Name:

 
 
 
 


 
 
 
 
SIGNATURE PAGE TO EXECUTIVE OFFICER REIMBURSEMENT AGREEMENT
3

--------------------------------------------------------------------------------

 